Citation Nr: 0429111	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of cold injury of the left foot, currently assigned a 20 
percent disability evaluation.

2.  Entitlement to a higher initial evaluation for residuals 
of cold injury of the right foot, currently assigned a 10 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted service connection 
for residuals of cold injury of the left foot as well as for 
residuals of cold injury of the right foot and assigned a 20 
percent and 10 percent disability evaluation, respectively, 
effective from July 18, 2002.  The veteran, who had active 
service from April 1950 to April 1954, appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in August 2002 in connection with his claim 
for service connection for residuals of cold injury of both 
his left and right feet.  Following the grant of service 
connection by the RO in a September 2002 rating decision, the 
veteran expressed his disagreement with the disability 
evaluations assigned his service-connected cold injury 
residuals.  In addition, the veteran asserted at his June 
2004 hearing testimony before the Board that his service-
connected disabilities had worsened since the August 2002 VA 
examination.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
severity and manifestations of the veteran's residuals of 
cold injury of the right and left feet.

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his June 2004 
hearing before the Board that he had seen a physician one 
week earlier at the VA Medical Center in Erie, Pennsylvania 
and that he was scheduled for another appointment in July 
2004.  Although the claims file does contain VA medical 
records dated in June 2004, the evidence of record does not 
include any treatment records dated in July 2004.  In 
addition, the Board observes that VA medical records dated in 
June 2004 noted that the veteran had been treated by a 
private physician in Florida.  However, such treatment 
records are not associated with the claims file.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's residuals of cold injury of his feet.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his residuals of cold injury of 
the left and right feet.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for VA medical records 
dated from June 2004 to the present.

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
residuals of cold injury of both his 
feet.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and to comment on the 
severity of his residuals of cold 
injury to his feet.  The examiner 
should also indicate whether either 
of the veteran's feet has tissue 
loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched 
out lesions, or osteoarthritis) due 
to his service-connected 
disabilities.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



